UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 15, 2013 mPHASE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 000-24969 22-2287503 (State or Other Jurisdiction of Identification No.) (Commission File Number) (IRS Employer Incorporation) 587 Connecticut Ave., Norwalk, CT 06854-0566 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (203) 838-2741 Item 3.02 Sale of Unregistered Securities Pursuant to Section 4(2) of the Securities Act of 1933, as amended, mPhase Technologies, Inc. issued a convertible note to Asher Enterprises in a Pirate Placement. On February 15, 2013 the Company received $50,000 cash proceeds from the sale of the Convertible Note that will be used as additional working capital. Exhibit 99.1: Securities Purchase Agreement Exhibit 99.2: Convertible Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. mPHASE TECHNOLOGIES By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President, Chief Financial Officer and General Counsel Date: February 19, 2013 3
